DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s response (no amendments, arguments) are acknowledged.  Claims 1-8 remain pending and examined on the merits.
	 It remains noted that claim 4 that it is believed such should read, for grammatical correctness, --the forehead-- rather than “a forehead”, as said subject should only have a single forehead.

Election/Restrictions – Species Election, Withdrawn (Non-Responsive) - Maintained
	The examiner has elected to proceed with examination notwithstanding that non species elections were made as to any of the three (3) identified genuses/classes for which a single species was to be elected within each.  Should this pose an undue search burden hereafter in whole or in part, the examiner will contact applicant to carry out said election.

Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
Garstha et al. (U.S. Patent Publication No. 2012/0041296; conductive electrode sheet/patch/gel for delivery of CBD’s for treatment of pain); in view of 
Chang et al. (U.S. Patent Publication No. 20180064728; transdermal patch delivery of CBD’s to forehead via electric current or other electrophysical device); and further in view of
Aung-Din (U.S. Patent Publication No. 20160256411; transdermal device delivery of CBD’s for pain/insomnia); and/or 
Sayre et al. (U.S. Patent Publication No. 2019/0078168; CBD’s to treat pain).
Garstha discloses a non-thermal electrical delivery system comprising a patch 30, Fig. 3 comprised of a carrier 32 that has at least one electrode 34/35, at least one conductive electrode sheet 36 that is attached to the carrier, and a conductive gel 40 that is placed on the electrode sheet. [0074] The conductive gel 40 is comprised of at least one analgesic that is e.g. CBD [0063- 0067].  Garstha also discloses the analgesic in a hydrogel being in the range from about 0.001 percent to about 20.000 percent of the gel or 0.001 percent to about 10.000 percent of the gel, [0067]. In that specific application, Garstha does not directly disclose the analgesic being a CBD; although such is well known analgesic in the art (see Garstha para 63-67).  Note: Electrically stimulated CBD infused pain-relieving patch that is placed on a human's skin that is used to relieve pain when it is connected to a controlled electrical current generating device.  Regarding instant claim 2, nothing in Garstha puts any limit on the frequency range of the electrical current, thus rendering such merely a matter of routine optimization depending on the speed of infusion desired.
	Chang teach transdermal patch delivery of CBD’s to forehead via electric current or other electrophysical device (para’s 51; 50 and 56).
Aung-Din teach transdermal device delivery of CBD’s for pain/insomnia (para’s 73 and 182; Table 1, page 21, top R column) rending instant claim 4 taught/suggested.
Additionally, Sayre, in the analogous art, teaches the therapeutic application of CBD to be an analgesic—pain management [0008,0254].  
Regarding instant claim 5, nothing would preclude a first duration of treatment of more than 20 minutes based on the prior art of record teachings.
Regarding instant claim 7, the amount of CBD (e.g. 10-30 mg) is a routinely optimizable parameter depending on the desired results and patient status.
Regarding instant claim 8, additives with CBD are contemplated by the prior art of record and thus this claim limitation is taught and/or suggested (see Garstha para 68).
Therefore, claims 1-8 are found prima facie obvious to use the same or closely similar non-thermal plasma/electrical current devices as instantly claimed for the transdermal delivery of CBD’s for pain and insomnia, by a person having ordinary skill in the art before the effective filing date of the claimed invention, based on the device of Garstha for pain management ([0067]) in view of Chang also using transdermal patches via electric current or other electrophysical device, wherein both infuse  CBD, including to the forehead (Chang), and for pain or insomnia Garstha (pain), Aung-Din (pain or insomnia), and/or Sayre (pain).
Response to Arguments (No Amendments)
	Applicant’s arguments have been fully considered but not found persuasive, based on the broadest reasonable interpretation of the current claim scope against the prior art combination applied.  
	1.	In response to applicant's arguments against the prior art combination, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

2. 	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. corona discharges) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Here, applicant argues – highlighting in bold- that the prior art of record does not teach treatment with a device that emits “a plurality of corona discharges” (response page 7-8).  However, the claim scope does not claim “corona discharges”, therefore until claimed or further evidence is provided as to what devices can or cannot produce these corona discharges the arguments lack support in the claims.  
	The specification only recites two passage regarding these corona discharges:
[0008] Another type of non-thermal plasma is known as corona discharge, which is an electrical discharge brought on by the ionization of a fluid surrounding a conductor that is electrically charged. Corona discharges occurs at relatively high-pressures, including atmospheric pressure, in regions of sharply non-uniform electric fields. The field near one or both electrodes must be stronger than the rest of the fluid. This occurs at sharp points, edges or small diameter wires. The corona occurs when the potential gradient of the electric field around the conductor is high enough to form a conductive region in the fluid, but not high enough to cause electrical breakdown or arcing to nearby objects. The ionized gas of a corona is chemically active. In air, this generates gases such as ozone (03) and nitric oxide (NO), and in turn nitric dioxide (N02). Ozone is intentionally created this way in an ozone generator, but otherwise these highly corrosive substances are typically objectionable because they are highly reactive. It would be desirable to take advantage of the reactive nature of these gas molecules.

[ ]
[0036] An array 100 comprises a plurality of non-thermal plasma emitters 107, disposed on a rigid or flexible substrate. The emitters 107 are arranged such that when the array 100 is connected to a voltage source the emitters generate a plurality of corona discharges. The discharges generate ionized gas, which in turn creates reactive species including ozone and nitric oxide.

However, until corona discharges are expressly claimed as part of the claim scope, arguments directed to corona discharges as distinguishable versus the prior art combination applied is not found persuasive, as corona discharges are not presently required.  Unless and absent further evidence that the claimed devices must necessarily and inherently produce such, unequivocally, where the claims would then need to recite those minimum parameters that necessarily and always produce corona discharges).
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654